Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
19, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 19, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00751-CV
____________
 
IN RE TYRONE JAMES JACKSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 16, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator seeks
reduction of his pretrial bail.  
Relator is not entitled to mandamus relief
because he has an adequate remedy at law. See Ex parte
Weise, 55 S.W.3d 617, 620 (Tex. Crim. App. 2001)(pretrial writ of
habeas corpus is proper writ to raise claims regarding bail); Tex. Code Crim. Proc. Ann. art.
11.01 (Vernon 1977). 

Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied and
Memorandum Opinion filed August 19, 2004.
Panel consists of
Justices Anderson, Hudson, and Frost.